            Case 1:20-cv-06484-JPC Document 9 Filed 10/06/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               10/06/2020
                                                                       :
Amarjit Singh et al.,                                                  :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :   20-CV-6484 (JPC)
                  -v-                                                  :
                                                                       :     NOTICE OF
William Barr et al.,                                                   :   REASSIGNMENT
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        This case has been reassigned to the undersigned. Unless and until the Court orders

otherwise, all prior orders, dates, and deadlines shall remain in effect notwithstanding the case’s

reassignment. The conference scheduled for December 29, 2020 at 2:00 p.m. shall take place as

scheduled. In light of the ongoing COVID-19 pandemic, the Court will conduct the conference by

teleconference. At the scheduled time, counsel for all parties should call (866) 434-5269, access

code 9176261. Absent leave of Court obtained by letter-motion filed before the conference, all

pretrial conferences must be attended by the attorney who will serve as principal trial counsel. All

counsel must familiarize themselves with the Court’s Individual Rules, which are available at

https://www.nysd.uscourts.gov/hon-john-p-cronan.

        No later than December 22, 2020, the parties are required to file on ECF a joint letter as

provided in the Order issued by the Honorable Gregory H. Woods, United States District Judge,

and dated September 9, 2020. By that date, the parties shall also submit to the Court a proposed

case management plan and scheduling order, a template of which is available at

https://www.nysd.uscourts.gov/hon-john-p-cronan. In accordance with the Court’s Individual

Rules and Practices, requests for extensions or adjournment may be made only by letter-motion
          Case 1:20-cv-06484-JPC Document 9 Filed 10/06/20 Page 2 of 2


filed on ECF and must be received at least 48 hours before the deadline or scheduled appearance,

absent compelling circumstances. The written submission must state (1) the original date(s) set

for the appearance or deadline(s) and the new date(s) requested; (2) the reason(s) for the request;

(3) the number of previous requests for adjournment or extension; (4) whether these previous

requests were granted or denied; and (5) whether opposing counsel consents, and, if not, the

reasons given by opposing counsel for refusing to consent.

       SO ORDERED.

Dated: October 6, 2020                              __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                2
